DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election / Restriction
Applicants’ election without traverse of Group I, Claims 1-6 drawn to a twin rotor device in the reply filed on August 5, 2022 is acknowledged (p. 1, second full paragraph of Applicants’ reply).  Claims 7-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicants’ election is made FINAL.  

Status of the Claims
Based on Applicants’ election described above Claims 1-16 are pending, Claims 7-16 are withdrawn, and Claims 1-6 are examined on the merits in the U.S. non-provisional application.  The instant application is a divisional (DIV) application of SN15/323495 which has issued as US10539133.  


Drawings
The drawings are objected to because
			reference numerals 312 (first port, ¶ 0057) and 664 (second port, ¶ 0053) are described in the specification.  A viewing of Figs. 1 and 2 show each of these elements pointing only to a line segment which is the same line segment.  It is not understood how the same line segment represents a first port and a second port as described in the specification, and
			reference numeral 310 is described as “recirculation plumbing” (¶ 0057, Figs. 1 and 2) yet it is not understood with a viewing of Fig. 1 how a line segment represents recirculation plumbing.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b, 1B).  The abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length. The abstract should not exceed 15 lines of text.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details.
	More particularly, Applicants elected Claims 1-6 directed to a twin rotor device apparatus.  In contrast, the Abstract is directed to a process associated with a twin rotor device.  Additionally, the Abstract contains 158 words which is greater than 150 words.
	The phrase “a supercharger 200, a screw compressor 1200, or other twin rotor device.” (Abstract, last line) should be ‘a supercharger [[
	Appropriate correction is required.


The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., Applicants’ election above was directed to Group I, Claims 1-6 which are not process claims). 
The following title is suggested: 
		A TWIN ROTOR DEVICE WITH INTERNAL CLEARANCES REDUCED BY A COATING AFTER ASSEMBLY	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In Regard to Claims 3 and 4
	Claims 3 and 4 each recite the element “material condition” defined by the housing component tolerances yet the specification does not define/call out what the material condition actually is and/or how the material condition is different from the rotor component tolerances so that the scope of each of these claims is clearly understood.     

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Regard to Claims 3 and 4
	Claims 3 and 4 each recite the element “material condition” (line 2 of each of Claims 3 and 4) and features associated therewith.  In combination with the specification (material condition is only described in ¶ 0007 of the specification) is not understood what the material condition actually is and/or what each of these claims is attempting to recite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2003/0126733 (Bush et al.; published on July 10, 2003) (BUSH).    
In reference to Claim 1, BUSH discloses
		A twin rotor device (screw machine and/or screw machine 10, Abstract, line 1, ¶ 0002, line 1, and ¶ 0027, lines 1 and 2 and ¶ 0044, lines 2 and 3, Figs. 1-12) comprising: 
			a pair of rotors (male rotor and a female rotor, ¶ 0002, lines 1 and 2, female rotor 14, male rotor 16, ¶ 0027, lines 4 and 5, Fig. 1) with a set of surfaces having rotor component tolerances (manufactured parts have manufacturing tolerances, ¶ 0002, lines 14-22 and ¶ 0003); 
			a housing (rotor housing, ¶ 0002, line 3 and rotor housing 12, ¶ 0027, lines 1 and 2) with a set of surfaces having housing component tolerances (manufactured parts have manufacturing tolerances, ¶ 0002, lines 14-22 and ¶ 0003); 
			a set of initial clearances defined among the sets of surfaces as the pair of rotors (14, 16) rotate through a cycle (¶ 0002, lines 10-12) of the twin rotor device (screw machine and/or screw machine 10, ¶ 0002, lines 10-22); 
			5a coating on at least some of the surfaces of the sets of surfaces, the coating forming working surfaces within the twin rotor device (screw machine and/or screw machine 10, title, ¶ 0013, lines 5-9); 
			a set of finished clearances defined among the working surfaces as the pair of rotors rotate through the cycle of the twin rotor device (screw machine and/or screw machine 10, ¶ 0003, lines 1 and 2); and 
			a set of clearance magnitudes of the set of finished clearances, the set of clearance magnitudes established independently of the rotor component tolerances and the housing component tolerances (BUSH describes that clearance(s) with the screw machine are function of thermal growth of the rotors, deflection of the rotors, tolerances in the support bearing structure, and machining tolerances on the rotors, and machine tolerances on the rotor profiles themselves which translates to having a set of clearance magnitudes of the set of finished , ¶ 0003, especially lines 4-14).  
	In reference to Claim 3, BUSH further discloses that the twin rotor device further comprises: 
			a material condition of the pair of rotors between a maximum material condition and a minimum material condition defined by the rotor component tolerances (each rotor is formed of a material and has rotor component tolerances; a minimum and maximum rotor component tolerance translates to a minimum and maximum material condition, ¶s 0002 and 0003); 
			a material condition of the housing between a maximum material condition and a minimum material condition defined by the housing component tolerances (the housing is formed of a material and has housing tolerances; a minimum and maximum tolerance translate to a minimum and maximum material condition of the housing, ¶s 0002 and 0003); and 
			an internal leakage rate that is independent of the material conditions (BUSH describes that internal leakage is known issue in twin rotor compressor devices between components that occurs regardless of their material selection, ¶ 0002, lines 15-19).  
		In reference to Claim 4, BUSH also discloses that the twin rotor device further comprises: 
			a material condition of the pair of rotors between a maximum material condition and a minimum material condition defined by the rotor component tolerances (each rotor is formed of a material and has rotor component tolerances; a minimum and maximum rotor component tolerance translates to a minimum and maximum material condition, ¶s 0002 and 0003); 
			a material condition of the housing between a maximum material condition and a minimum material condition defined by the housing component tolerances (the housing is formed of a material and has housing tolerances; a minimum and maximum tolerance translate to a minimum and maximum material condition of the housing, ¶s 0002 and 0003); and 
			a volumetric efficiency that is independent of the material conditions (related to power loss due to friction between the rotor tips regardless of what material the pair of rotors/housing is constructed from, ¶ 0032, lines 4-6).  
	
	In reference to Claim 6, BUSH further discloses that the twin rotor device is a screw-type device (screw machine, ¶ 0002, line 1 and screw machine 10, ¶ 0027, line 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over BUSH in view of JPH10299676A (Nishikawa et al.; published on November 10, 1998) (NISHIKAWA).  
	In reference to Claim 2, BUSH teaches that the coating is applied on the at least some of the surfaces of the sets of surfaces of the pair of rotors and the housing as described above, however, BUSH does not teach that the coating is applied on the at least some of the surfaces of the sets of surfaces after the pair of rotors and the housing are assembled together.  NISHIKAWA teaches an overhaul of a roots fluid machine (title, Abstract, Figs. 1-9) where the coating (last three lines of the SOLUTION of the Abstract) is applied on rotor/housing surfaces (a new coating is applied to the rotor/housing as a replacement coating when the machine is serviced to the assembled machine Fig. 6). 
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to apply a replacement coating during servicing of the machine to the assembled machine as taught by NISHIKAWA and incorporate this feature into BUSH’s machine for at least the benefit of recovering performance of the machine by extending its service life and providing a new coating to reduce undesired wear to the machine as expressly described by NISHIKAWA (PROBLEM TO BE SOLVED of the English Abstract).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over BUSH in view of US2003/0086804 (Suman et al.; published on May 8, 2003) (SUMAN).
	In reference to Claim 5, BUSH’s disclosure is directed to coatings on machine components, more particularly compressor components (¶ 0001 of BUSH) one of which is a twin rotor machine (¶ 0044, lines 1 and 2 of SUMAN) as described above.  BUSH is silent about a twin rotor machine specifically being a Roots-type device.  SUMAN teaches a twin rotor device (title, Abstract, Figs. 1-7) having a coating applicable to many kinds of rotor devices such as a rotary-lobe pump, compressor, or blower such as a Roots type rotary blower (¶ 0002).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a coating for a twin rotor device that is specifically a Roots type rotary blower as is taught by SUMAN and incorporate the other tolerancing/coating features of BUSH for the benefit of having the coating features be applicable to other commercially viable twin rotor devices depending on the requirements of the twin rotor device and its application of need as expressly described by SUMAN (¶s 0002 and 0004 of SUMAN).    

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US5554020 and US4466785 show elements and features that are representative of the state of the art prior to the filing date of Applicants’ disclosure.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Wednesday August 17, 2022

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746